Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 have been amended to recite, “…the filter element is fully between the upper and lower end caps, such that the upper and lower end caps contact only a respective axial end of the filter element and do not overlap any radially outward or radially inward portion of the filter element”. This recitation is unclear as even the axial ends of the filter element will include radially outward and radially inward portions. For this reason the claims are indefinite. Based on the disclosure it appears applicant 
Claims 16 and 17 recite the limitations "the IDG” and “the filter medium".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claims are assumed to recite, “the integrated drive generator” and “the filter element” respectively.
The additional claims are rejected as depending from claim 1 or 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous Part 1744916 (1/1/19) in view of Grange et al. US 2019/0060802.


Grange teaches a filter assembly comprising an elongated cylindrical filter element (3) having opposed upper and lower end portions, a longitudinal axis, an upper and inner diameter, and axial length, an upper and lower end cap (5, 6) operatively associated with the upper and lower end portions, respectively, wherein the filter element is fully between the upper and lower end caps such that the upper and lower end caps contact only a respective axial end of the filter element and do not overlap any radially outwardly or inwardly facing portion of the filter element (fig. 1a). The recitation of the relationship between the filter element and the end caps is merely a recitation of a different connecting configuration between the end caps and the filter element that is known in the art as demonstrated by Grange. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of 
The recitation of the filter assembly being an oil filter for an integrated drive generator and accommodated within a filter housing in the integrated drive generator in an external cover is merely a recitation of intended use and does not provide any further structural limitations to the apparatus.
Claim 16 only recites relative dimensions of a gap between the filter element and integrated drive generator and a cover, which are not part of the claimed invention, and therefore does not provide any further structural limitations to the claimed apparatus.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous Part 1751636 (1/1/19) in view of Grange et al. US 2019/0060802.

Claim 1, Part ‘636 teaches a filter comprising: an elongated cylindrical filter element having opposed upper and lower end portions, a longitudinal axis, an outer diameter and an inner diameter, wherein the filter assembly has an axial length that is 5.24 inches (product specifications), an upper end cap operatively associated with the upper end portion of the filter element and a lower end cap operatively associated with the lower end portion of the filter element wherein the filter element is fully between the upper and lower end caps such that the upper and lower end caps contact a respective axial end of the filter element. Part ‘636 does not teach the upper and lower end caps do not overlap any radially outwardly or inwardly facing portion of the filter element.

The recitation of the filter assembly being an oil filter for an integrated drive generator and accommodated within a filter housing in the integrated drive generator in an external cover is merely a recitation of intended use and does not provide any further structural limitations to the apparatus.
Claim 16 only recites relative dimensions of a gap between the filter element and integrated drive generator and a cover, which are not part of the claimed invention, and therefore does not provide any further structural limitations to the claimed apparatus.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baehler et al. US 5,552,040.

Claims 1-5 and 9-12, Baehler teaches a filter assembly (26) comprising: an elongated cylindrical pleated filter element (46) having opposed upper and lower end portions, a longitudinal axis, an outer diameter and an inner diameter, an upper end cap (54) operative associated with the upper end portion of the pleated filter element and having an axial length, a lower end cap (40) operatively associated with the lower end portion of the pleated filter element and having an axial length that is longer than the axial length of the upper end cap and a perforated core tube (50) operatively associated with the inner diameter of the pleated filter element and extending between the upper and lower end cap, wherein the filter assembly has an axial length and the filter element is fully between the upper and lower end caps such that the upper and lower end caps contact a respective axial end of the filter element and do not overlap any radially inwardly facing portion of the filter element (fig. 3). Baehler does not teach the recited axial lengths of the end caps, filter element or the filter assembly or the upper and lower end caps not overlapping any radially outwardly facing portion of the filter element. The recited axial lengths are merely recitations of relative dimensions of the apparatus. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 
Grange teaches a filter assembly comprising an elongated cylindrical filter element (3) having opposed upper and lower end portions, a longitudinal axis, an upper and inner diameter, and axial length, an upper and lower end cap (5, 6) operatively associated with the upper and lower end portions, respectively, wherein the filter element is fully between the upper and lower end caps such that the upper and lower end caps contact only a respective axial end of the filter element and do not overlap any radially outwardly or inwardly facing portion of the filter element (fig. 1a). The recitation of the relationship between the filter element and the end caps is merely a recitation of a different connecting configuration between the end caps and the filter element that is known in the art as demonstrated by Grange. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the filter assembly being an oil filter for an integrated drive generator and accommodated within a filter housing in the integrated drive generator in an external cover is merely a recitation of intended use and does not provide any further structural limitations to the apparatus.

Claims 6 and 13, Baehler does not teach the recites dirt holding capacity of the pleated filter element. Baehler does teach that the thickness and surface area of the filtering media determine the filtration produced by the filter (col. 4, lines 10-15). One of ordinary skill in the art would readily recognize that the dirt holding capacity of the filter would be determined by such result affective variables such as thickness and surface area of the filter media. Therefore, the recitation of the specific dirt holding capacity is merely a recitation of optimizing the thickness and surface area of the filter to achieve a desired dirt holding capability. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
Claims 7 and 14, Baehler teaches as obvious the filter assembly of claims 1 and 10 and the filter assembly will inherently have a pressure drop across the filter element under the recited conditions but does not teach the specific pressure drop. One of ordinary skill in the art would readily recognize that the pressure drop of a filter is determined by result affective variables such as mean pore size of the filter material, filter material thickness and surface area. Therefore, the recitation of the specific pressure drop is merely a recitation of optimizing these well-known variable to achieve a desired pressure drop across the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 16 and 17 only recite relative dimensions of a gap between the filter element and an integrated drive generator and a cover, which are not part of the claimed invention, and therefore do not provide any further structural limitations to the claimed apparatus.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the filter element accommodated within a filter housing in the integrated drive generator and an external cover, these elements bounding an axial portion of the filter element between the upper and lower end caps. The claims are directed to a filter assembly, “for an integrated drive generator”. The integrated drive generator, housing and cover are merely recitations of structures intended to be used with the recited filter assembly. Therefore, the filter element being accommodated within a housing in the integrated drive generator in an external cover does not add any further structural limitations to the claimed invention. The filter assemblies of the prior art are all capable of being accommodated as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778